         Case 6:20-cv-00046-ADA Document 1 Filed 01/22/20 Page 1 of 16




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


 COMPUTER CIRCUIT OPERATIONS LLC,

                                Plaintiff                     Case No.: 6:20-cv-00046

                    -against-                                  Jury Trial Demanded

 SOCIONEXT INC.
                                Defendant


                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Computer Circuit Operations LLC (“CCO”), for its Complaint against

Defendant Socionext Inc. (collectively “Socionext” or “Defendant”), hereby alleges as follows:

                                            PARTIES

1.     Plaintiff CCO is a limited liability company organized and existing under the laws of the

State of New York, having its principal place of business at 1629 Sheepshead Bay Road, Floor 2,

Brooklyn, New York, 11235.

2.     Socionext Inc. is a corporation organized under the laws of Japan with its principal place

of business at Nomura Shin-Yokohama Bldg., 2-10-23 Shin-Yokohama, Kohoku-ku, Yokohama,

Kanagawa, 222-0033, Japan.

                                JURISDICTION AND VENUE

3.     This is an action under the patent laws of the United States, 35 U.S.C. §§ 1, et seq., for

infringement by Socionext of claims of U.S. Patent Nos. 6,480,021, 6,820,234, 7,107,386,

7,278,069, and 7,426,603 (“the Patents-in-Suit”).

4.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a).

5.     Socionext is subject to personal jurisdiction of this Court because, inter alia, on



                                                 1
          Case 6:20-cv-00046-ADA Document 1 Filed 01/22/20 Page 2 of 16




information and belief, independently and/or via its agents, (i) Socionext sells and offers for sale

its products in Texas, (ii) Socionext sells and offers for sale its products by using distributors and

sales representatives located in Texas; and/or (iii) Socionext places its products in the stream of

commerce with intent or knowledge that those products would end up in Texas. For example,

Socionext sells its systems on chip (SoCs) to GoPro and other camera manufacturers with

knowledge and intent that the products incorporating those SoCs would be sold in Texas and/or

residents of Texas.

6.      Venue is proper in this district under 28 U.S.C. § 1391(c) because, inter alia, Socionext is

a foreign entity.

                                         BACKGROUND

7.      On November 12, 2002, the United States Patent and Trademark Office duly and lawfully

issued U.S. Patent No. 6,480,021 (“the ’021 Patent”), entitled “Transmitter Circuit Comprising

Timing Deskewing Means.”

8.      Alexander Roger Deas, Vasily Grigorievich Atyunin, and Igor Anatolievich Abrossimov,

invented the technology claimed in the ’021 Patent.

9.      On November 16, 2004, the United States Patent and Trademark Office duly and lawfully

issued U.S. Patent No. 6,820,234 (“the ’234 Patent”), entitled “Skew Calibration Means And A

Method Of Skew Calibration.”

10.     Alexander Roger Deas, Ilya Valerievich Klotchkov, Igor Anatolievich Abrossimov, and

Vasily Grigorievich Atyunin invented the technology claimed in the ’234 Patent.

11.     On September 12, 2006, the United States Patent and Trademark Office duly and

lawfully issued U.S. Patent No. 7,107,386 (“the ’386 Patent”), entitled “Memory Bus Arbitration

Using Memory Bank Readiness.”

12.     Stephen Clark Purcell and Scott Kimura invented the technology claimed in the ’386


                                                  2
            Case 6:20-cv-00046-ADA Document 1 Filed 01/22/20 Page 3 of 16




Patent.

13.       On October 2, 2007, the United States Patent and Trademark Office duly and lawfully

issued U.S. Patent No. 7,278,069 (“the ’069 Patent”), entitled “Data Transmission Apparatus For

High-Speed Transmission Of Digital Data and Method For Automatic Skew Calibration.”

14.       Igor Anatolievich Abrosimov, Vasily Grigorievich Atyunin, Alexander Roger Deas, and

Ilya Vasilievich Klotchkov invented the technology claimed in the ’069 Patent.

15.       On September 16, 2008, the United States Patent and Trademark Office duly and

lawfully issued U.S. Patent No. 7,426,603 (“the ’603 Patent”), entitled “Memory Bus Arbitration

Using Memory Bank Readiness.”

16.       Stephen Clark Purcell and Scott Kimura invented the technology of the ’603 Patent.

17.       CCO is the assignee and owner of the right, title, and interest in and to the Patents-in-

Suit, including the right to assert all causes of action arising under said patents and the right to

any remedies for infringement.

                                               NOTICE

18.       By letter dated May 23, 2019, CCO notified Socionext of the existence of the Patents-in-

Suit, and of infringement of the ’234, ’386, ’069, and ’603 Patents by Socionext. CCO’s letter

identified exemplary infringing Socionext products and an exemplary infringed claim for each of

the ’234, ’386, ’069, and ’603 Patents. CCO’s May 23, 2019 letter invited Socionext to hold a

licensing discussion with CCO. Socionext received the May 23, 2019 letter on May 29, 2019.

19.       CCO notified Socionext of the ’021 Patent in the May 23, 2019 letter and, at least as of

the time of the filing of this complaint, Socionext has had notice of its infringement of the ’021

Patent.

                                             LICENSING

20.       As of the time of this complaint, CCO has entered into licensing agreements relating to


                                                    3
          Case 6:20-cv-00046-ADA Document 1 Filed 01/22/20 Page 4 of 16




the Patents-in-Suit with at least Arastu Systems, NVIDIA, and Qualcomm.

                    COUNT I: INFRINGEMENT OF THE ’021 PATENT

21.    Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

22.    On information and belief, Socionext has infringed the ’021 Patent pursuant to 35 U.S.C.

§ 271(a), literally or under the doctrine of equivalents, by making, using, offering to sell, selling

in the United States, or importing into the United States processors, microcontrollers, and

gateways identified in Attachment 1 (“Accused Socionext Products”) that include DDR3, DDR4,

LPDDR3, LPDDR4, and/or LPDDR4x controller (“DDR Controller”).

23.    On information and belief, Socionext has infringed at least claim 11 of the ’021 Patent by

performing a method of eliminating skew caused by inter-symbol interference and cross-talk

influence in the transmission line for high-speed transmission of digital data by modifying delays

at each DQ line of an exemplary DDR Controller, such as an LPDDR4 Controller incorporated

in the Accused Socionext Products, including during regular operation and during development,

design, testing, and verification of the Accused Socionext Products. See Ex. 1, Socionext,

Custom SOC (ASIC), Nov. 2019, p. 27; Ex. 2, JEDEC Standard, LPDDR4, JESD209-4B, Feb.

2017, p. 195. The DDR Controller continuously transmits data through each DQ transmission

line during centering and link training. See Ex. 1 at 27 (“DFI compliant (all macro)”; “the PHY

function (training function).”); See Ex. 2 at 195 (“Up to 5 consecutive MPC [Write DQ FIFO]

command with user defined patterns may be issued to the SDRAM to store up to 80 values

(BL16 x5) per pin that can be read back via the MPC [Read DQ FIFO] command.”) The DDR

Controller measures a skew for the transmitted DQ bit patterns by training write boundaries of a

data eye during write leveling. See id. (“After writing data to the SDRAM with the MPC [Write

DQ FIFO] command, the data can be read back with the MPC ][Read DQ FIFO] command and

results compared with “expect” data to see if further training (DQ delay) is needed.”). The DDR


                                                  4
          Case 6:20-cv-00046-ADA Document 1 Filed 01/22/20 Page 5 of 16




Controller records and stores information on skew caused by inter-symbol interference and

cross-talk influence in the DQ transmission lines for at least one data pattern transmitted through

the transmission line. See id. The DDR Controller generates and applies a correction to the

timing position of a signal transition between two logical levels, the correction being generated

on the basis of the information stored in the storage means, so as to compensate for the above

skew. See id.; see also id. at 200.

24.    On information and belief, Socionext has induced, and continues to induce, infringement

of the ’021 Patent pursuant to 35 U.S.C. § 271(b), by actively and knowingly inducing, directing,

causing, and encouraging others, including, but not limited to, its customers and end users, to

make, use, sell, and/or offer to sell in the United States, and/or import into the United States, the

Accused Socionext Products that incorporate the DDR Controller. Socionext had the knowledge

of the ’021 Patent, at least from the time of filing this complaint, and acted with specific intent to

encourage its customers and end users to make, use, sell, and/or offer to sell in the United States

and/or import into the United States the infringing instrumentalities described above, including

by providing the Accused Socionext Products, corresponding technical documentation, and

assisting customers with integrating, testing, and verification thereof.

25.    On information and belief, Socionext has committed the foregoing infringing activities

without a license.

26.    On information and belief, Socionext’s infringing activities commenced within six years

prior to the filing of this complaint, entitling CCO to past damages.

                     COUNT II: INFRINGEMENT OF THE ’234 PATENT

27.    Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

28.    On information and belief, Socionext has infringed the ’234 Patent pursuant to 35 U.S.C.

§ 271(a), literally or under the doctrine of equivalents, by making, using, offering to sell, selling


                                                  5
          Case 6:20-cv-00046-ADA Document 1 Filed 01/22/20 Page 6 of 16




in the United States, or importing into the United States the Accused Socionext Products.

29.    For example, on information and belief, Socionext has infringed at least claim 28 of the

’234 Patent by making, using, offering to sell, selling in the United States, or importing into the

United States the Accused Socionext Products that include the DDR Controller with a timing

uncertainty reduction system for calibration of a high speed communication apparatus, including

during development, design, testing, and verification of the Accused Socionext Products and

specifically the DDR Controller. Ex. 1 at 27. An exemplary DDR Controller reduces timing

uncertainty in LPDDR4/x memory transmission including calibration using the Multi-Purpose

Register (MPR), read centering, write centering, and write leveling. See Ex. 2, JEDEC Standard,

LPDDR4, JESD209-4B, Feb. 2017, pp. 26, 190, 195. See also Ex. 3, DDR PHY Interface, DFI

4.0 Specification, p. 55. The DDR Controller comprises at least one driving register for latching

transmitted DQ signals, with a plurality of input and outputs. The DDR Controller further

comprises at least one receiving register for latching received DQ signals, with a plurality of

inputs and outputs. The DDR Controller DMCs include a main clock for generating a main

clock signal (such as the MC Clock). See id. at 120 (“The MC clock is always the DFI clock and

all DFI signals are referenced from the MC clock.”). The DDR Controller includes a reference

clock, such as an internal clock or a PHY clock, for generating a reference signal for calibrating

the receiving register or registers, such as during DQ read centering/read training. The reference

clock is associated with the main clock signal. See id. at 16, 120; Ex. 2, JEDEC Standard,

LPDDR4, JESD209-4B, Feb. 2017, pp. 190, 195. The DDR Controller includes phase shift

circuitry to align the timing of the driving signals’ relative to the CK signal at the destination.

For example, the phase shift circuitry aligns the timing of the DQS signals via write leveling.

See id. at 186 (“To improve signal-integrity performance, the LPDDR4 SDRAM provides a




                                                   6
          Case 6:20-cv-00046-ADA Document 1 Filed 01/22/20 Page 7 of 16




write-leveling feature to compensate CK-to-DQS timing skew affecting timing parameters such

as tDQSS, tDSS, and tDSH. The DRAM samples the clock state with the rising edge of DQS

signals, and asynchronously feeds back to the memory controller. The memory controller

references this feedback to adjust the clock-to-data strobe signal relationship for each

DQS_t/DQS_c signal pair”); Ex. 3, DDR PHY Interface, DFI 4.0 Specification, p. 157.

30.    On information and belief, Socionext has induced, and continues to induce, infringement

of the ’234 Patent pursuant to 35 U.S.C. § 271(b), by actively and knowingly inducing, directing,

causing, and encouraging others, including, but not limited to, its customers and end users, to

make, use, sell, and/or offer to sell in the United States, and/or import into the United States, the

Accused Socionext Products that incorporate the DDR Controller. Socionext had the knowledge

of the ’234 Patent and acted with specific intent to encourage its customers and end users to

make, use, sell, and/or offer to sell in the United States and/or import into the United States the

infringing instrumentalities described above, including by providing the Accused Socionext

Products, corresponding technical documentation, and assisting customers with integrating,

testing, and verification thereof.

31.    On information and belief, Socionext has committed the foregoing infringing activities

without a license.

32.    On information and belief, Socionext’s infringing activities commenced within six years

prior to the filing of this complaint, entitling CCO to past damages.

33.    On information and belief, Socionext knew the ’234 Patent existed, knew of an

exemplary infringed claim of the ’234 Patent, and knew of exemplary infringing Socionext

products while committing the foregoing infringing acts, thereby willfully, wantonly, and

deliberately infringing the ’234 Patent.




                                                  7
          Case 6:20-cv-00046-ADA Document 1 Filed 01/22/20 Page 8 of 16




                   COUNT III: INFRINGEMENT OF THE ’386 PATENT

34.    Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

35.    On information and belief, Socionext has infringed the ’386 Patent pursuant to 35 U.S.C.

§ 271(a), literally or under the doctrine of equivalents, by making, using, offering to sell, selling

in the United States or importing into the United States the Accused Socionext Products.

36.    For example, on information and belief, Socionext has infringed at least claim 1 of the

’386 Patent by making, using, offering to sell, selling in the United States or importing into the

United States the Accused Socionext Products, which include a DDR Controller, adapted to send

a plurality of memory transactions over a memory bus to a memory having a plurality of memory

banks. See, e.g., Ex. 1 at 27, 30. Exemplary DDR Memory to which the DDR Controller

connects has multiple memory banks. See id. at 18. See e.g., Ex. 4, JEDEC STANDARD DDR3

SDRAM JESD79-3C (Revision of Jesd79-3B, April 2008) at p. 15-16. The Socionext Products

send the requests over a memory bus. Ex. 1 at 27 (“Bus switching verification: Optimizes the

write and read bus switch timing”). The DDR Controller comprises a queue comprising a

plurality of request stations for storing memory transactions, such as read requests, such as a

command queue FIFO. See id at 27. Each of the memory transactions is addressed to one of the

memory banks. Id. at 18. See also Ex. 4 at 33. The DDR Controller includes an arbiter, such as

the memory controller IP block. See Ex. 1 at 27 (“Memory controller IP • Controller for

maximizing high DRAM utilization”). The arbiter is simultaneously coupled to each of the

request stations and adapted to select any of the memory transactions. See id. The arbiter is

configured to generate a plurality of bank readiness signals, such as following the submission of

an activate command to the DDR3 memory. See also Ex. 4 at 18, 55. The DDR Controller,

based on the bank readiness signals, is configured to select one of the memory transactions for

transmission over the memory bus. See Ex. 1 at 18.


                                                  8
          Case 6:20-cv-00046-ADA Document 1 Filed 01/22/20 Page 9 of 16




37.    On information and belief, Socionext has induced, and continues to induce, infringement

of the ’386 Patent pursuant to 35 U.S.C. § 271(b), by actively and knowingly inducing, directing,

causing, and encouraging others, including, but not limited to, its customers and end users, to

make, use, sell, and/or offer to sell in the United States, and/or import into the United States, the

Accused Socionext Products. Socionext had the knowledge of the ’386 Patent and acted with

specific intent to encourage its customers and end users to make, use, sell, and/or offer to sell in

the United States and/or import into the United States the infringing instrumentalities described

above, including by providing the Accused Socionext Products, corresponding technical

documentation, and assisting customers with integrating, testing, and verification thereof.

38.    On information and belief, Socionext has committed the foregoing infringing activities

without a license.

39.    On information and belief, Socionext’s infringing activities commenced within six years

prior to the filing of this complaint, entitling CCO to past damages.

40.    Socionext knew the ’386 Patent existed, knew of its claims, and knew of Socionext

infringing products while committing the foregoing infringing acts, thereby willfully, wantonly,

and deliberately infringing the ’386 Patent.

                     COUNT IV: INFRINGEMENT OF THE ’069 PATENT

41.    Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

42.    On information and belief, Socionext has infringed the ’069 Patent pursuant to 35 U.S.C.

§ 271(a), literally or under the doctrine of equivalents, by making, using, offering to sell, selling

in the United States, or importing into the United States the Accused Socionext Products.

43.    For example, on information and belief, Socionext has infringed at least claim 12 of the

’069 Patent by performing a method for automatic skew calibration of a transmission apparatus

for high speed transmission of digital data, including during development, design, testing, and


                                                  9
         Case 6:20-cv-00046-ADA Document 1 Filed 01/22/20 Page 10 of 16




verification of the Accused Socionext Products, which include the DDR Controller, such as a

LPDDR4/4x memory controller that automatically calibrates skew of LPDDR4/4x DDRs. See

Ex. 1 at 27; Ex. 2 at 26. The DDR Controller initiates Write Leveling and Read Optimization via

the PHY. See id. The PHY comprises a transmitter and the receiver. Socionext calibrates

registers of the receiver, such as the PHY registers in relation to a reference clock edge, such as a

PHY clock. See Ex. 3, DDR PHY Interface, DFI 4.0 Specification, pp. 16, 17, 25, 147.

Socionext calibrates propagation delays of registers of the transmitter, using the calibrated

registers of the receiver with the Write Leveling feature. See Ex. 2 at 186 (“To improve signal-

integrity performance, the LPDDR4 SDRAM provides a write-leveling feature to compensate

CK-to-DQS timing skew affecting timing parameters such as tDQSS, tDSS, and tDSH. The

DRAM samples the clock state with the rising edge of DQS signals, and asynchronously feeds

back to the memory controller. The memory controller references this feedback to adjust the

clock-to-data strobe signal relationship for each DQS_t/DQS_c signal pair”); Ex. 3 at 157. The

calibration is performed by measuring time offsets between different signals that form a

communication channel, including the DQS_t-DQS-c and CK_t-CK_c signals. The calibration

is performed for a plurality of data patterns, such as DQS_t – DQS_c patterns with variable

delays. Ex. 2 at 186. (“5. The feedback provided by the DRAM is referenced by the controller to

increment or decrement the DQS_t and/or DQS_c delay settings. 6. Repeat step 4 through step 5

until the proper DQS_t/DQS_c delay is established.”). Socionext applies the measured time

offsets to compensate for the inter-signal skew by performing relative alignment of the measured

offsets to a main clock edge. See id.; Ex. 3 at 144-145.

44.    On information and belief, Socionext has induced, and continues to induce, infringement

of the ’069 Patent pursuant to 35 U.S.C. § 271(b), by actively and knowingly inducing, directing,




                                                 10
         Case 6:20-cv-00046-ADA Document 1 Filed 01/22/20 Page 11 of 16




causing, and encouraging others, including, but not limited to, its customers and end users, to

make, use, sell, and/or offer to sell in the United States, and/or import into the United States, the

Accused Socionext Products that incorporate the DDR Controller. Socionext had the knowledge

of the ’069 Patent and acted with specific intent to encourage its customers and end users to

make, use, sell, and/or offer to sell in the United States and/or import into the United States the

infringing instrumentalities described above, including by providing the Accused Socionext

Products, corresponding technical documentation, and assisting customers with integrating,

testing, and verification thereof.

45.    On information and belief, Socionext has committed the foregoing infringing activities

without a license.

46.    On information and belief, Socionext’s infringing activities commenced within six years

prior to the filing of this complaint, entitling CCO to past damages.

47.    On information and belief, Socionext knew the ’069 Patent existed, knew of an

exemplary infringed claim of the ’069 Patent, and knew of exemplary infringing Socionext

products while committing the foregoing infringing acts, thereby willfully, wantonly, and

deliberately infringing the ’069 Patent.

                     COUNT V: INFRINGEMENT OF THE ’603 PATENT

48.    Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

49.    On information and belief, Socionext has infringed the ’603 Patent pursuant to 35 U.S.C.

§ 271(a), literally or under the doctrine of equivalents, by making, using, offering to sell, selling

in the United States or importing into the United States the Accused Socionext Products.

50.    For example, on information and belief, Socionext has infringed at least claim 14 of the

’603 Patent by performing a method of using a multiplexer to manage the transmission of a

plurality of memory transactions to a memory having a plurality of memory banks, including


                                                 11
         Case 6:20-cv-00046-ADA Document 1 Filed 01/22/20 Page 12 of 16




during development, design, testing, and verification of the Accused Socionext Products. The

DDR Controller of the Accused Socionext Products use a multiplexer. See Ex. 1 at 27 (Inter

Connect connecting to various blocks such as CPU Block, Storage Block, etc. as inputs).

Memory to which the Accused Socionext Products connect has multiple memory banks. See

e.g., Ex. 4, JEDEC STANDARD DDR3 SDRAM JESD79-3C (Revision of Jesd79-3B, April

2008) at p. 15-16. The multiplexer used by the DDR Controller comprises a plurality of

multiplexer inputs for receiving the plurality of memory transactions, such as the inputs from

CPU Block, Storage Block, Network Block, etc. See Ex. 1 at 27. The multiplexer also

comprises a multiplexer output for sending each of the plurality of memory transactions to the

memory, such as the interface to the DDR PHY. Socionext receives a plurality of memory

transactions at the multiplexer inputs. Each of the memory transactions is addressed to a

corresponding memory bank. See Ex. 4 at p. 33. The DDR Controller associates a priority with

each received memory transaction. Ex. 1 at 27. (“High performance QoS-Arbiter featuring

multiple functions”). The DDR Controller generates a plurality of bank readiness signals

indicating the readiness of each memory bank available to accept a memory transaction, such as

following the submission of activate commands to the DDR3 memory. See Ex. 4 at 18, 55. The

bank readiness signals are based on the plurality of memory transactions at the multiplexer inputs

and the multiplexer output. The DDR Controller sends each of the plurality of memory

transactions to its corresponding memory bank via the DRAM PHY based on the associated

priorities and the bank readiness signals. See Ex. 1 at 27 (“Bus switching verification :

Optimizes the write and read bus switch timing.”); see also id. at 18 (showing “Efficient

Memory Access.”).

51.    On information and belief, Socionext has induced, and continues to induce, infringement




                                                12
         Case 6:20-cv-00046-ADA Document 1 Filed 01/22/20 Page 13 of 16




of the ’603 Patent pursuant to 35 U.S.C. § 271(b), by actively and knowingly inducing, directing,

causing, and encouraging others, including, but not limited to, its customers and end users, to

make, use, sell, and/or offer to sell in the United States, and/or import into the United States,

Accused Socionext Products. Socionext had the knowledge of the ’603 Patent and acted with

specific intent to encourage its customers and end users to make, use, sell, and/or offer to sell in

the United States and/or import into the United States the infringing instrumentalities described

above, including by providing the Accused Socionext Products, corresponding technical

documentation, and assisting customers with integrating, testing, and verification thereof.

52.     On information and belief, Socionext has committed the foregoing infringing activities

without a license.

53.     On information and belief, Socionext’s infringing activities commenced within six years

prior to the filing of this complaint, entitling CCO to past damages.

54.     Socionext knew the ’603 Patent existed, knew of its claims, and knew of Socionext’s

infringing products while committing the foregoing infringing acts, thereby willfully, wantonly,

and deliberately infringing the ’603 Patent.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff CCO prays for the judgment in its favor against Socionext, and

specifically, for the following relief:

        A.      Entry of judgment in favor of CCO against Socionext on all counts;

        B.      Entry of judgment that Socionext has infringed the Patents-in-Suit;

        C.      Entry of judgment that Socionext’s infringement of the ’234, ’386, ’069, and ’603

Patents has been willful;

        D.      Award of compensatory damages adequate to compensate CCO for Socionext’s

infringement of the Patent-in-Suit, in no event less than a reasonable royalty trebled as provided


                                                 13
         Case 6:20-cv-00046-ADA Document 1 Filed 01/22/20 Page 14 of 16




by 35 U.S.C. § 284;

        E.      Award of CCO’s costs;

        F.      Pre-judgment and post-judgment interest on CCO’s award; and

        G.      All such other and further relief as the Court deems just or equitable.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Fed. R. Civ. P., Plaintiff CCO hereby demands trial by jury in

this action of all claims so triable.



 Dated: January 22, 2020                           Respectfully submitted,

                                                    /s/ Dmitry Kheyfits
                                                   Dmitry Kheyfits
                                                   Texas Bar No. 24115271
                                                   (pro hac vice to be filed)
                                                   dkheyfits@kblit.com
                                                   KHEYFITS BELENKY LLP
                                                   4 Embarcadero Center, Suite 1400
                                                   San Francisco, CA 94111
                                                   Tel: 415-429-1739
                                                   Fax: 415-429-6347

                                                   Brandon G. Moore
                                                   KHEYFITS BELENKY LLP
                                                   7500 Rialto Boulevard, Bldg. 1
                                                   Suite 250
                                                   Austin, TX 78735
                                                   Tel: 737-228-1838
                                                   Fax: 737-228-1843

                                                   Andrey Belenky
                                                   (pro hac vice to be filed)
                                                   abelenky@kblit.com
                                                   Hanna G. Cohen
                                                   (pro hac vice to be filed)
                                                   hgcohen@kblit.com
                                                   KHEYFITS BELENKY LLP
                                                   1140 Avenue of the Americas, 9th Floor
                                                   New York, NY 10036
                                                   Tel: 212-203-5399


                                                 14
Case 6:20-cv-00046-ADA Document 1 Filed 01/22/20 Page 15 of 16




                               Fax: 212-203-6445

                               Raymond W. Mort, III
                               Texas State Bar No. 00791308
                               raymort@austinlaw.com

                               THE MORT LAW FIRM, PLLC
                               100 Congress Ave, Suite 2000
                               Austin, Texas 78701
                               Tel/Fax: (512) 865-7950

                               Attorneys for Plaintiff
                               Computer Circuit Operations LLC




                              15
 Case 6:20-cv-00046-ADA Document 1 Filed 01/22/20 Page 16 of 16




                            ATTACHMENT 1

M9M
MB86M31
MB86M30
SC2M50
M820L
SC1400A
SC1401A
SC1408A
SC1405AP1 (LD11)
MN2WS0270 (sLD8)
SynQuacer S-Series SC2A11
SynQuacer E-Series SC2A11
MB86R11FBH-GSE1
MB86R12FBH-GSE1
MB86R13FBH-GSE1
MB86R24RBB-GSE1
MB86R25RBB-GSE1
MB8AL2039B MH
SC1110
MB86S71
MB86S72
MB86S73
SC1810AR3-134
SC1810AR3-113
SC1810AR3-103
SC2000 M10V
SC2002 M11S
MN2WS03101AA




                               16
